FILED
                            NOT FOR PUBLICATION                              OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LOUIS JESUS COMADURAN,                           No. 10-56127

               Petitioner - Appellant,           D.C. No. 3:09-cv-00869-BTM

  v.
                                                 MEMORANDUM *
KEN CLARK, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       California state prisoner Louis Jesus Comaduran appeals pro se from the

district court’s order denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,*** and we affirm.

      Comaduran contends that the California trial court violated his right to due

process when it joined charges arising from three 2005 incidents. Contrary to

Comaduran’s contention, the California appellate court’s rejection of this claim

was neither contrary to nor an unreasonable application of federal law, nor based

on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d); Collins v.

Runnels, 603 F.3d 1127, 1132 (9th Cir. 2010).

      We construe appellant’s Sixth Amendment arguments as a motion to expand

the certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      The district court did not abuse its discretion by determining that an

evidentiary hearing was unnecessary. See United States v. Reyes-Alvarado, 963
F.2d 1184, 1188-89 (9th Cir. 1992).

      Having resolved all issues related to this appeal, we affirm.

      AFFIRMED.



      ***
              We certify for appeal, on our own motion, the issue of whether the
state court violated Comaduran’s right to due process by failing to sever the
charges related to the home invasion robbery from charges related to the
subsequent high-speed chase. See 9th Cir. R. 22-1(e).

                                          2                                    10-56127